

Exhibit 10.1


METRO BANCORP, INC.
AMENDED AND RESTATED
2006 EMPLOYEE STOCK OPTION AND RESTRICTED STOCK PLAN


1.         Purpose of Plan


The purpose of this Plan is to enable Metro Bancorp, Inc. (hereinafter referred
to as “Metro”) to continue to compete successfully in attracting and retaining
key employees with outstanding abilities by making it possible for them to
receive awards of incentive stock options, nonqualified stock options and
restricted stock and, thereby, acquire shares of Metro's common stock on terms
which will give them a more direct and continuing interest in the future success
of Metro.


2.         Definitions


“Award” means an award of incentive stock options, nonqualified stock options or
restricted stock pursuant to this Plan.


"Board" means the Board of Directors of Metro.


"Committee" means a committee established by the Board.  The Committee shall
consist of three or more members of the Board.  No member of the Committee may
receive Options under the Plan.  The Compensation Committee may be the Committee
if it meets these qualifications.


"Employees" means employees, including officers, regularly employed on a salary
basis by Metro or any subsidiary or affiliate of Metro.  “Employment with Metro”
or words to that effect, shall include employment by any subsidiary or affiliate
of Metro.


“Fair Market Value” of a share of Metro's common stock shall mean its closing
sale price on the principal stock exchange on which the stock is traded on the
date as of which the value is being determined. If there is no reported sale on
that date, the Fair Market Value shall be the closing sale on the next preceding
day for which a sale was reported.


"Metro" means Metro Bancorp, Inc., a Pennsylvania corporation and bank holding
company.


“ISO” means an incentive stock option described in Section 422 of the Internal
Revenue Code of 1986, as amended (the “Code”).


“NQSO” means a stock option, which is not described in Section 422 of the Code.


“Option” means an option, either in the form of an ISO or NQSO, granted in
accordance with the terms of this Plan.


"Optionee" means a person to whom an option has been granted under this Plan.


“Option Price” means the per share exercise price of the shares of Metro common
stock covered by each Option.



1



--------------------------------------------------------------------------------



“Restricted Stock” means shares of Metro common stock that are not fully
transferable until certain conditions established by the Committee have been
met. Upon satisfaction of those conditions, the shares become transferable.


“Retirement” means termination of employment by an Optionee who has attained age
62 and has completed a minimum of five years of service with Metro.


"Shares" means shares of common stock of Metro.
  
3.         Aggregate Number of Shares


The total number of Shares for which Awards may be granted under this Plan shall
not exceed in the aggregate 500,000 shares, subject to appropriate adjustment if
the number of issued Shares shall be increased or reduced by change in par
value, combination, or split-up, reclassification, distribution of a dividend
payable in stock, or similar corporate action.  Shares covered by Awards, which
have expired, which have been cancelled or forfeited or otherwise surrendered
may again be available for Awards under this Plan.  Options may be granted in
the form of ISOs or NQSOs.


4.         Adjustment of Awards


The number of Shares of Restricted Stock granted or Shares optioned from time to
time to individual Optionee’s under the Plan, and the Option Prices therefore,
shall be appropriately adjusted to reflect any changes in par value,
combination, split-up, reclassification, distribution of dividend payable in
stock, or the like.


5.         Granting of Options and Restricted Stock


The Board, or if the Board so determines, the Committee, is authorized to grant
Options and Restricted Stock to selected employees pursuant to this Plan until
December 31, 2015.  The number of Shares, if any, optioned or granted as
restricted shares in each year, the employees to whom such Awards are granted,
and the amount of each Award to each employee selected shall be wholly within
the discretion of the Board or the Committee.  The Board may grant both ISOs and
NQSOs and award Restricted Stock to the same employee. Board action on Awards
and administration of this Plan shall be only upon the advice and recommendation
of the Committee if the Board has appointed a Committee.


6.         Terms of ISOs


ISOs granted under this Plan shall contain the following terms:


 
(a)
The ISO price shall be fixed by the Board or the Committee but shall in no event
be less than 100% of the Fair Market Value of the Shares subject to the ISO on
the date the ISO is granted.  The ISO price, in the case of an Optionee who, at
the time the Option is granted, owns more than 10% of the outstanding Shares of
Metro's common stock shall be at least 110% of the Fair Market Value of the
Shares subject to the ISO on the date the ISO is granted.



 
(b)
ISOs shall not be transferable otherwise than by will or by the laws of descent
and distribution.  No ISO shall be subject, in whole or in part, to attachment,
execution or levy of any kind.


2



--------------------------------------------------------------------------------





 
(c)
Each ISO shall expire and all rights under the ISO shall end at the expiration
of the exercise period for the ISO, which shall in no event be extended beyond
its original term and shall not be more than ten years after the date on which
it was granted.  Provided, however, that in the case of an Optionee who, at the
time the Option is granted, owns more than 10% of the outstanding shares of
Metro's common stock, ISOs shall expire no more than five years after the date
on which the ISO was granted.



 
(d)
ISOs may be exercised only while employed by Metro or within (i) three years
after the Optionee’s death (if death occurs while employed), or (ii) except as
otherwise provided in this Section 6, three months after termination of
employment (but in any event not later than the end of the period fixed by the
Board or the Committee of the Board in accordance with the provisions of
paragraph (c) of this Section 6).  In all other respects, an ISO is exercisable
by terminated Optionee’s only to the extent the ISO was exercisable by the
Optionee on the last day of his or her employment with Metro.  If an Optionee
terminates employment due to disability as defined in Section 22 (e)(3) of the
Code, the ISOs granted to the Optionee shall be exercisable within 12 months
after the date of termination (but in any event not later than the end of the
period fixed by the Board or the Committee of the Board in accordance with the
provisions of paragraph (c) of this Section 6).

  
 
(e)
If an Optionee dies while employed by Metro, the ISO may be exercised within
three years after the Optionee’s death (but not later than the end of the period
fixed by the Board or the Committee of the Board in accordance with the
provisions of paragraph (c) of this Section 6) by those entitled under the
Optionee’s will or the laws of descent and distribution, but only if and to the
extent the ISO was exercisable by the Optionee immediately prior to the
Optionee’s death.

 
 
(f)
If Optionee's employment with Metro is terminated by Metro due to the misconduct
of Optionee, as determined in the reasonable judgment of management of Metro,
all ISOs granted to the Optionee prior to termination shall be forfeited by
Optionee and rendered unexercisable.



 
(g)
ISOs may be exercised in whole or in part from time to time, subject to the
provisions of this Plan and to such additional or different terms regarding the
exercise of the ISOs as the Board or the Committee of the Board may fix at the
time of grant.



 
(h)
ISOs shall not be granted to any individual pursuant to this Plan, the effect of
which would be to permit that individual first to exercise ISOs, in any calendar
year, for the purchase of Shares having a Fair Market Value in excess of
$100,000 (determined at the time of the grant of the ISOs).  Any Optionee may
exercise ISOs for the purchase of Shares valued in excess of $100,000
(determined at the grant of the ISOs) in any calendar year, but only if the
right to exercise the ISOs shall have first become available in prior calendar
years.



 
(i)
An ISO shall be automatically converted to an NQSO in the event all requirements
of Section 422 of the Code are not met.



7.         Terms of NQSOs

3



--------------------------------------------------------------------------------





NQSOs granted under this Plan shall contain the following terms:


 
(a)
The NQSO price shall be fixed by the Board or the Committee, and may not be less
than 100% of the Fair Market Value of the Shares subject to the NQSO on the date
the NQSO is granted.



 
(b)
NQSOs shall not be transferable otherwise than by will or by the laws of descent
and distribution.  No NQSO shall be subject, in whole or in part, to attachment,
execution or levy of any kind.



 
(c)
Each NQSO shall expire and all rights under the NQSO shall end at the expiration
of the exercise period for the NQSO, which shall in no event be extended beyond
its original term and shall not be more than ten years after the date on which
it was granted.  The Board or the Committee shall establish the exercise period
for each NQSO, subject in all cases to paragraphs (d), (e) and (f) of this
Section 7.



 
(d)
NQSOs may be exercised only while employed by Metro or within (i) three years
after Retirement or death (if death occurs while employed), or (ii) except as
otherwise provided in this Section 7, three months after termination of
employment (but in any event not later than the end of the period fixed by the
Board or the Committee of the Board in accordance with the provisions of
paragraph (c) of Section 7).  If an Optionee terminates employment due to
disability as defined in Section 22(e)(3) of the Code, the NQSOs granted to the
Optionee shall be exercisable within 12 months after the date of termination
(but in any event not later than the end of the period fixed by the Board or the
Committee of the Board in accordance with the provisions of paragraph (c) of
this Section 7).



 
(e)
If an Optionee dies while employed, the NQSO may be exercised within three years
after the Optionee’s death (but not later than the end of the period fixed by
the Board or the Committee of the Board in accordance with the provisions of
paragraph (c) of this Section 7) by those entitled under the Optionee’s will or
the laws of descent and distribution.



 
(f)
If Optionee's employment with Metro is terminated by Metro due to the misconduct
of Optionee, as determined in the reasonable judgment of management of Metro,
all NQSOs granted to the Optionee prior to termination shall be forfeited by
Optionee and rendered unexercisable.



 
(g)
NQSOs may be exercised in whole or in part from time to time, subject to the
provisions of this Plan and to such additional or different terms regarding the
exercise of the NQSOs as the Board or the Committee of the Board may fix at the
time of grant.



8.         Vesting of Options


Except as provided in Section 9, no Option granted under this Plan may be
exercised within one year from the date of the grant of the Option.  Options
held more than one year may be exercised based upon the Option holding period,
pursuant to the following schedule:
 

4



--------------------------------------------------------------------------------



Option Holding Period
Percent Vested
 
 
 
Less than 1 year
  0
%
More than 1 year and less than 2 years
  25
 
More than 2 years and less than 3 years
  50
 
More than 3 years and less than 4 years
  75
 
More than 4 years
  100
 

             
9.         Full Vesting of Options Upon Retirement or a Change in Control


All outstanding Options shall become fully and immediately exercisable upon
Retirement (as defined herein) of an Optionee or upon a Change in Control (as
defined herein), if the Optionee is employed by, or providing services to Metro
as of the date of the Change in Control.


For the purposes of this Plan, a Change in Control with respect to any Optionee
shall be deemed to have occurred when any of the following events shall have
occurred without the prior written consent of such Optionee:


 
(a)
A change in identity of at least four (4) members of the Board of Directors or
the addition of four (4) or more new members to the Board of Directors, or any
combination of the foregoing, within any two (2) consecutive calendar year
periods.



 
(b)
A person or group acting in concert as described in Section 13(d)(2) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”) proposes to
hold or acquire beneficial ownership within the meaning of Rule 13(d)(3)
promulgated under the Exchange Act of a number of voting shares of the Company
which constitutes either more than 50%, of the shares which voted in the
election of Directors of Metro at the Shareholders’ Meeting immediately
preceding such determination, or (ii) more than 50% of Metro's outstanding
voting shares.



The term “proposes to hold or acquire” shall mean the right of a person or group
to acquire or merge (whether such right is exercisable immediately or only after
the passage of time, or upon the receipt of such regulatory approvals as are
required by applicable law) pursuant to an agreement, arrangement or
understanding (whether or not in writing) or upon the exercise or conversion of
rights, exchange rights, warrants or options, or otherwise.


 
(c)
A person or group acting in concert as described in Section 13(d)(2) of the
Exchange Act has commenced a tender or exchange offer with respect to the voting
shares of Metro or securities convertible or exchangeable into voting shares of
Metro.




5



--------------------------------------------------------------------------------



 
(d)
A person or group acting in concert as described in Section 13(d)(2) of the
Exchange Act has the right to vote shares of Metro pursuant to any agreement,
arrangement or understanding (whether or not in writing), either (i) more than
50% of the shares which voted in the election of Directors of Metro at the
Shareholders’ Meeting immediately preceding such determination, or (ii) more
than 50% of Metro's outstanding voting shares; provided, however, that such
person or group acting in concert, shall not be deemed to have acquired such
shares if the agreement, arrangement or understanding to vote such securities
rises solely from a revocable proxy given in response to a Proxy Solicitation by
management of Metro in connection with the Annual Meeting of the Shareholders of
Metro.



10.       Exercise Eligibility Period Following Termination of Employment


Except in the event of Retirement of an Optionee or a Change in Control (as
defined in Section 9), Options granted under this Plan less than one year prior
to date of termination of employment are not exercisable under any
circumstances.  Options granted at least one year prior to termination of
employment must be exercised prior to the expiration date of the Option and
within the period set forth below depending upon the reason for termination:
 
 
Options Eligible
Exercise Eligibility
 Termination Reason
   for Exercise   
          Period
 
 
 
  Retirement
100% of outstanding
3 years from
 
Options
Retirement date for NQSOs; 3 months from Retirement date for ISOs
 
 
 
  Death while employed
100% of outstanding
3 years from
 
Options
date of death
 
 
 
  Total & permanent
100% of outstanding
1 year from termination
  disability
Options
date
 
 
 
  Misconduct
None
Not applicable
 
 
 
  Any other reason
Any Option 100% vested
3 months from
 
plus the vested portion
termination date
 
of the next oldest Option
 



11.       Awards of Restricted Stock


In its discretion and upon such terms as it deems appropriate, the Committee may
award shares of Restricted Stock to selected employees as provided in this
Section (a “Restricted Stock Award”).



6



--------------------------------------------------------------------------------



 
(a)
Shares issued pursuant to Restricted Stock Awards may be issued for cash
consideration or for no cash consideration, at the sole discretion of the
Committee. The Committee shall establish conditions under which or the time
period within which restrictions on the transfer of Shares (the “Restriction
Period”) shall exist as the Committee deems appropriate.



 
(b)
The Committee shall determine the number of Shares pursuant to a Restricted
Stock Award in such manner as the Committee deems appropriate.



 
(c)
If the holder of the Restricted Stock Award ceases to be employed by Metro
during the Restriction Period, the Restricted Stock Award shall terminate as to
all Shares covered by the Award as to which restrictions on transfer have not
lapsed and those Shares will be immediately returned to Metro. The Committee
may, in its discretion, provide for complete or partial exceptions to this
requirement.

 
 
(d)
During the Restriction Period, the Restricted Stock shall remain in the
possession of Metro and the employee may not sell, assign, transfer, pledge or
otherwise dispose of the Shares to which a Restriction Period applies.  A
certificate for the Shares shall be issued to the employee when all restrictions
on such Shares have lapsed.



 
(e)
During the Restriction Period, unless the Committee determines otherwise, the
employee shall have the right to vote the Shares and to receive any dividends or
other distributions paid on such shares.



 
(f)
All restrictions imposed under the Restricted Stock Award shall lapse upon the
expiration of the applicable Restriction Period and the satisfaction of any
conditions imposed by the Committee. The Committee may determine, as to any or
all Restricted Stock Awards, that all the restrictions shall lapse without
regard to any Restriction Period. All restrictions under all outstanding
Restricted Stock Awards shall automatically and immediately lapse upon a Change
in Control (as defined in Section 9).



 
(g)
To the extent permitted by the Committee, the employee may make an election to
satisfy his or her income tax withholding obligation with respect to a
Restricted Stock Award by having Shares withheld up to an amount that does not
exceed the employee’s minimum applicable tax rate for federal (including FICA),
state and local tax liabilities. Such election must be in the form and manner
prescribed by the Committee. If the employee is a director or officer within the
meaning of Rule l6a- 1(f) promulgated under the Exchange Act, such election must
be irrevocable and must be made six months prior to the date on which all
restrictions lapse with respect to such Shares.



12.       Reorganization of Metro


In the event that Metro is succeeded by another corporation or bank in a
reorganization, merger, consolidation, acquisition of property or stock,
separation or liquidation, the successor corporation or bank shall assume the
outstanding Awards granted under this Plan or shall substitute new Awards for
them.


13.       Delivery of Shares

7



--------------------------------------------------------------------------------





No Shares shall be delivered upon the exercise of an Option until the Option
price has been paid in full in cash or, at the discretion of the Board or the
Committee, in whole or in part in Metro's common stock owned by the Optionee
valued at Fair Market Value on the date of exercise.  If required by the Board,
no Shares will be delivered upon the exercise of an Option or the lapse of a
Restriction Period until the holder has given Metro a satisfactory written
statement that he or she is acquiring the Shares for investment and not with a
view to the sale or distribution of Shares.


14.       Continuation of Employment


Neither this Plan nor any Option granted or Award of Restricted Stock under this
Plan shall confer upon any employee any right to continue in the employ of Metro
or limit in any respect the right of Metro to terminate the employee’s
employment at any time.

8



--------------------------------------------------------------------------------



15.       Administration


The Board or the Committee may make rules and regulations and establish
procedures as it deems appropriate for the administration of this Plan.  In the
event of a disagreement as to the interpretation of this Plan, any amendment
thereto, any rule, regulation or procedure thereunder, or as to any right or
obligation arising from or related to this Plan, the decision of the Board or
the Committee shall be final and binding upon all persons in interest, including
Metro, Optionees, and shareholders of Metro.
 
16.       Reservation of Shares


Shares delivered upon the exercise of an Option or the lapse of a Restriction
Period shall, in the discretion of the Board or the Committee, be either
authorized but unissued Shares, or previously issued Shares acquired by Metro
through purchase in the open market or otherwise, or a combination of
both.  Metro shall be under no obligation to reserve or to retain in its
treasury any particular number of Shares at any time, and no particular Shares,
whether unissued or held as treasury Shares, shall be identified as those
optioned held as Restricted Stock under this Plan.


17.       Amendment of Plan


The Board without further action by the shareholders may amend this Plan from
time to time as it deems desirable.  However, no such amendment shall increase
the maximum number of Shares for which Options or Restricted Stock may be
granted, reduce the minimum Option Price, extend the maximum Option period, or
permit the granting of Options or Restricted Stock after December 31, 2015.


18.       Termination of the Plan


The Board may, in its discretion, terminate this Plan at any time prior to
December 31, 2015. Termination of the Plan shall not deprive Optionees of
Options granted prior to termination of the Plan.


19.       Effective Date - Shareholder Approval


The 2006 Employee Stock Option Plan became effective as of January 1, 2006, with
the approval by the holders of a majority of the shares casting a vote at a
meeting of shareholders of Pennsylvania Commerce Bancorp, Inc. on May 20,
2005.  The Plan was amended and restated at a meeting of shareholders of Metro
on July 23, 2010 and further amended by the Board on February 21, 2014. Any
amendments to the Plan shall become effective upon approval by the Board or by
holders of a majority of the shares casting a vote at a meeting of shareholders
of Metro, as appropriate.



9

